Citation Nr: 1047557	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  06-36 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to 38 U.S.C. § 1318 Dependency and Indemnity 
compensation (DIC) benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to October 
1969 and from January 1970 to August 1972.  He served in the 
Republic of Vietnam, and his decorations and awards included the 
Vietnam Service Medal, the Republic of Vietnam Campaign Medal, 
the Bronze Star Medal, the Army Commendation Medal, and the Air 
Medal with "V" device for valor in combat.  The appellant in 
the present appeal is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which, inter alia, denied the benefits sought on appeal.

In January 2007, the appellant and her representative appeared at 
the RO to provide testimony and evidence in support of the claims 
before a Decision Review Officer.  A hearing was also held on 
December 3, 2009, in Phoenix, Arizona, before the undersigned 
Acting Veterans Law Judge (VLJ), who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.




FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam 
during the Vietnam Era and is presumed to have been exposed to 
herbicides, including Agent Orange.

2.  The Veteran died in November 2003.  His death certificate 
lists arteriosclerotic heart disease as the immediate cause of 
death, and hepatitis C was considered another significant 
condition contributing to his death, but not resulting in the 
underlying cause.   

3.  The Veteran's arteriosclerotic heart disease is a type of 
ischemic heart disease that is presumed to have been due to 
exposure to herbicides, including Agent Orange, during his active 
service in the Republic of Vietnam.

4.  At the time of the Veteran's death in November 2003, service 
connection was in effect for post-traumatic stress disorder 
(PTSD), which was rated 100 percent disabling effective from 
February 8, 1996.  

5.  The Veteran was not a former prisoner of war.  He was not in 
receipt of compensation at the 100 percent rate due to service-
connected disability for a period of at least five years 
immediately after his discharge from active service, or for 10 or 
more years prior to his death.  Nor would he have been in receipt 
of such compensation in either case, but for clear and 
unmistakable error in a prior decision, which has not been 
established here.





CONCLUSIONS OF LAW

1. The requirements for service connection for the cause of the 
Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1154, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2010).

2.  The criteria for entitlement to dependency and indemnity 
compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 
1318 have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

With respect to the appellant's claim for service connection for 
the cause of the Veteran's death, the Board has granted the claim 
in the decision below, and therefore, the benefit sought on 
appeal has been granted in full.  Accordingly, regardless of 
whether the notice and assistance requirements have been met in 
this case, no harm or prejudice to the appellant has resulted. 
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

With respect to the appellant's claim for DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318, the Board has determined that 
there is no legal entitlement to the claimed benefits as a matter 
of law.  The notice provisions and duty to assist provisions are 
not applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004).  These 
matters involve an inquiry based upon the evidence of record 
prior to the Veteran's death and not based upon the development 
of new evidence.  As there is no dispute as to the underlying 
facts of this case, and as the Board has denied the claim as a 
matter of law, the notice and duty to assist provisions are 
inapplicable. See e.g., Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 
(2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties to 
obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the appellant 
in substantiating her claims for accrued benefits and for DIC. 38 
U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to an appellant are to be avoided).  Accordingly, it is 
not prejudicial for the Board to decide the issue of entitlement 
to DIC pursuant to 38 U.S.C.A. § 1318 without further 
development. Bernard v. Brown, 4 Vet. App. 384 (1993).





I.  Service Connection for the Cause of the Veteran's Death

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a 
service-connected disability where the evidence establishes that 
such disability was either the principal or contributory cause of 
death. 38 C.F.R. § 3.312(a).  A principal cause of death is one 
which, singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of 
death is one which contributes substantially or materially to 
death, or aided or lent assistance to the production of death. 38 
C.F.R. § 3.312(c).  Service-connected disabilities or injuries 
involving active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there was resulting debilitating effects and general impairment 
of health to the extent that would render the person less capable 
of resisting the effects of either disease or injury primarily 
causing death. 38 C.F.R. § 3.312(c)(3).  There are primary causes 
of death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for consideration 
whether there may be reasonable basis for holding that a service-
connected condition was of such severity as to have a material 
influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 
3.309(e).  Section 3.307(d)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 
3.307(d)(6) also provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(d)(6)(iii).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam. Id.

The diseases presumed to be associated with herbicide exposure 
include:  chloracne or other acneform diseases consistent with 
chloracne, type 2 diabetes (also known as type II diabetes or 
adult-onset diabetes), Hodgkin's disease, ischemic heart disease 
(including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina), all chronic B-cell leukemias (including, but not limited 
to, hairy-cell leukemia and chronic lymphocytic leukemia), 
multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  
For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered an herbicide agent and will be so considered 
in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 
(2002). Notwithstanding the foregoing, regulations also provide 
that service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in service. 
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, a presumption of service 
connection provided by law is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that VA regulations require that a 
veteran have set foot within the land borders of Vietnam for 
presumptive service connection and that a veteran who never went 
ashore from the ship on which he served in the Vietnam coastal 
waters was not entitled to presumptive service connection.  The 
Federal Circuit has further held that VA's amendment to its 
Adjudication Procedure Manual excluding veterans who had not set 
foot in Vietnam was not invalid nor impermissibly retroactively 
applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub 
nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is entitled to service connection for the cause of the 
Veteran's death.  A certificate of death indicates that the 
Veteran died in November 2003.  The immediate cause of death was 
listed as arteriosclerotic heart disease, and hepatitis C was 
listed as another significant condition contributing to his 
death, not resulting in the underlying cause.

As the time of his death, the Veteran was service-connected for 
posttraumatic stress disorder (PTSD), which was rated as 100 
percent disabling effective from February 8, 1996.  

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a cardiovascular disorder 
and hepatitis.   His post-service medical records do not indicate 
the presence of any cardiovascular disease that was manifest to a 
compensable level within one year following his separation from 
service in August 1972.  Thereafter, his post-service medical 
records show diagnoses of and treatment for cardiovascular 
disease from 1988 to his date of death in November 2003, and a 
diagnosis of and treatment for hepatitis C from 1998 to his date 
of death in November 2003.  Current medical records, including 
the July 2009 opinion of a VA physician, do not indicate that 
there was any relationship between the Veteran's service-
connected PTSD and his heart disease or any decisive link between 
his PTSD and the hepatitis C that contributed to his death.

Nevertheless, the Veteran's service personnel records indicate 
that he served in the Republic of Vietnam from January 1969 to 
October 1969, from February 1970 to January 1971, and from June 
1971 to April 1972.  Therefore, he is presumed to have been 
exposed to herbicides, including Agent Orange, during his 
military service.

On October 13, 2009, in accordance with authority provided in 38 
U.S.C.A § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new diseases (or disabilities): 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  The regulations in 38 C.F.R. § 3.309(e) were amended 
to implement this change, which became effective on August 31, 
2010.  The change is applicable to claims received by VA on or 
after August 31, 2010, and to claims pending before VA on that 
date, such as the present case on appeal.  

In this case, the Board notes that the Veteran's immediate cause 
of death was listed as arteriosclerotic heart disease, which is a 
type of ischemic heart disease.  The recent changes to the law 
have established a presumption of service connection for such a 
disorder.  Accordingly, the Board concludes that service 
connection for the cause of the Veteran's death is warranted.


I.  DIC

A surviving spouse may establish entitlement to Dependency and 
Indemnity Compensation (DIC) where it is shown that a Veteran's 
death was not the result of willful misconduct, and at the time 
of death, the Veteran was receiving, or entitled to receive, 
compensation for a service-connected disability and meets the 
following criteria: (1) that the Veteran was continuously rated 
totally disabled for the 10 years immediately preceding death; 
(2) that the Veteran was rated totally disabled upon separation 
from service, was continuously so rated, and died at least five 
years after separation from service; or, (3) that the Veteran was 
a former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death. 38 
U.S.C.A. § 1318(b) (West 2002).  The statute was implemented by 
VA at 38 C.F.R. § 3.22.

Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in a 
case where the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have resulted 
in entitlement to compensation for the required period.  The 
Court concluded that the language of 38 C.F.R. § 3.22(a) would 
permit a DIC award where it is determined that the veteran 
"hypothetically" would have been entitled to a total disability 
rating for the required period if he or she had applied for 
compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death. See 65 Fed. Reg. 3,388-
3,392 (2000); see 38 C.F.R. § 3.22.  The final regulation 
reflected VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes 
payment of DIC only in cases where the veteran had, during his or 
her lifetime, established a right to receive total service-
connected disability compensation from VA for the period required 
by that statute, or would have established such a right if not 
for clear and unmistakable error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced"" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) (veteran 
required to have been rated totally disabled for a continuous 
period of eight years prior to death), the implementing 
regulation, 38 C.F.R. § 20.1106, does permit "hypothetical 
entitlement."

However, in National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between that 
regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent with 
38 C.F.R. § 20.1106, which interprets a virtually identical 
veterans benefit statute, 38 C.F.R. § 1311(a)(2), and that VA 
failed to explain its rationale for interpreting these virtually 
identical statutes (38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in 
conflicting ways.  The Federal Circuit remanded the case, and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C.A. § 1318 where the outcome is dependent 
on 38 C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 to 
provide that there would be no "hypothetical" determinations as 
to whether a deceased veteran had been totally disabled for eight 
years prior to death so that the surviving spouse could qualify 
for the enhanced DIC benefit available under 38 U.S.C. § 
1311(a)(2). See 67 Fed. Reg. 16,309-16,317 (April 5, 2002), 
effective May 6, 2002.  In National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 
(Fed. Cir. 2003) (NOVA II), regarding a challenge to the validity 
of 38 C.F.R. § 3.22 as amended January 21, 2000, the Federal 
Circuit held, in part, that 38 C.F.R. § 3.22 as amended was not 
invalid insofar as it precluded "hypothetical entitlement" as 
an additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could properly 
construe the "entitled to receive" language of sections 
1311(a)(2) and 1318 in the same way, and could properly construe 
the language of the two statutory sections to bar the filing of 
new claims, i.e., claims where no claim had been filed during the 
veteran's life or the claim had been denied and was not subject 
to reopening, i.e., "hypothetical entitlement" claims.

In Rodriguez v. Peake, 511 F.3d 1147 (Fed. Circ. 2008), the 
Federal Circuit held that the application of amended section 3.22 
to the appellee's claim did not create an unlawful retroactive 
effect because it did not retrospectively diminish any of her 
rights to benefits.  Thus, the Federal Circuit held that 38 
C.F.R. § 3.22, as amended in 2000, did not have an unlawful 
retroactive effect and may be applied to claims for DIC benefits 
filed by survivors before the amendment took effect.

Based on the foregoing, VA has established that "hypothetical 
entitlement" is not a viable basis for establishing benefits 
under either 38 U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  
Therefore, the only possible ways for the appellant to prevail on 
her claim for benefits under 38 U.S.C.A. § 1318 are (1) to meet 
the statutory duration requirements for a total disability rating 
at the time of death; or (2) to show that such requirements would 
have been met, but for clear and unmistakable error in a previous 
decision.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC benefits.  The requirements of 
38 U.S.C.A. § 1318 for an award of DIC benefits are clearly not 
met.  Initially, the Board notes that the evidence does not show, 
nor does the appellant assert, that the Veteran was a former 
prisoner of war.

In addition, the Veteran was not in receipt of compensation at 
the 100 percent rate due to service-connected disability for a 
period of at least five years immediately after his discharge 
from active service or for 10 or more years prior to his death. 
Nor would he have been in receipt of such compensation in either 
case, but for clear and unmistakable error in a prior decision, 
which has not been established here.

First, the Veteran plainly did not meet the durational 
requirement for a total disability rating in existence during his 
lifetime under 38 U.S.C.A. § 1318, in that he was not rated at 
100 percent for at least the first five years after his discharge 
from service, and he was also not rated totally disabled for at 
least the last 10 years of his life.  The Veteran had a 100 
percent disability evaluation for PTSD effective from February 8, 
1996.  He served on active duty from November 1966 to October 
1969 and from January 1970 to August 1972.  He later died in 
November 2003.  As such, the time requirement for a total 
disability rating under 38 U.S.C.A. § 1318 has not been met.

The remaining issue is then whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error in a previous decision.  However, in this 
case, the appellant has not successfully pled clear and 
unmistakable error in any prior rating decision that would have 
entitled the Veteran to a total rating.  Applicable regulations 
provide that a claim for benefits based on CUE in a prior final 
rating decision entails special pleading and proof requirements 
to overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal period. 
Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 
(1994).  In this case, the appellant and her representative have 
not specifically alleged CUE.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to the 
absence of legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 
(1994).  Accordingly, as the Veteran was not entitled to receive 
100 percent disability for either at least five years after his 
separation from active service or for at least the 10 years prior 
to his death, the appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318.



ORDER

Subject to the provision governing the award of monetary 
benefits, service connection for the Veteran's cause of death is 
granted.

Entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 is 
denied. 



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


